On Petition for Rehearing.
PER CURIAM.
Upon consideration of petition for rehearing the Court is of the opinion that the judgment heretofore rendered by it should be, and the same is hereby, vacated and set aside, and the judgment of the District Court is hereby reversed and the cause is remanded to the District Court for further consideration of the evidence heretofore or hereafter introduced and for the application of the legal principles announced by the Supreme Court in the case of Commissioner of Internal Revenue v. Culbertson, 337 U.S. 773, 69 S.Ct. 1210, and in accordance with the order of this court in Seabrook v. Commissioner of Internal Revenue, 176 F.2d 605.